Citation Nr: 0910200	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  05-33 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for myasthenia gravis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to May 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

Although the April 2004 rating decision denied the Veteran's 
claim of entitlement to service connection for myasthenia 
gravis on the merits, the September 2005 Statement of the 
Case indicates that the claim was subsequently denied on the 
basis that he had not submitted new and material evidence.  
However, the Board has a duty, under applicable law, to 
address the "new and material evidence" requirement in this 
claim.  If it is found that no new and material evidence has 
been submitted, the merits of the claim may not be 
considered.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see 
also VAOPGCPREC 05-92.  

In December 2008, the Veteran and his wife testified at a 
travel board hearing at the RO before the undersigned 
Veterans Law Judge.  A transcript of that hearing has been 
associated with his claims folders.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The merits of the Veteran's claim for service connection for 
myasthenia gravis will be addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  A February 1992 rating decision denied service connection 
for myasthenia gravis on the basis that the disability was 
not diagnosed until many years after the Veteran's discharge.  
The Veteran did not initiate an appeal of the adverse 
determination.

3.  The evidence received since the February 1992 rating 
decision, by itself or in conjunction with previously 
considered evidence, relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for myasthenia gravis.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of entitlement to service connection for myasthenia 
gravis, and the claim is reopened.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

The Board has considered the veteran's claim with respect to 
VA's duties to notify and assist a claimant.  The Board finds 
that any defect with respect to content or the timing of the 
receipt of the notice requirements is harmless error in the 
case.  38 U.S.C.A. §§ 5100 et. seq. (West 2002).  Given the 
favorable outcome noted below, no conceivable prejudice to 
the veteran could result from this adjudication.  See Bernard 
v. Brown, 4 Vet. App. 384, 393 (1993).  Thus, the additional 
delay in the adjudication of this issue, which would result 
from a remand solely to allow the RO to apply the applicable 
notification and assistance duties, would not be justified.

Analysis

The Veteran is seeking to reopen his claim of entitlement to 
service connection for myasthenia gravis.  The claim for 
myasthenia gravis was originally denied in a February 1992 
rating decision on the basis that there was no evidence of 
diagnosed myasthenia gravis prior to 1980.  The Veteran did 
not appeal the determination.  Therefore, the February 1992 
rating decision became final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.150(d), 20.200, 20.204, 20.1103 (2008). 

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers; which relates, either by itself or when 
considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim; which 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  To reopen a previously disallowed claim, new and 
material evidence must be presented or secured since the last 
final disallowance of the claim on any basis, including on 
the basis that there was no new and material evidence to 
reopen the claim since a prior final disallowance.  See Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

The evidence associated with the claims files subsequent to 
the February 1992 rating decision includes VA medical 
records, private medical records, and a December 2008 letter 
from the Veteran's private physician as well as the Veteran's 
own testimony and assertions.  The Board has thoroughly 
reviewed the evidence associated with the claims files 
subsequent to the February 1992 rating decision and finds 
that this evidence constitutes new and material evidence 
which is sufficient to reopen the previously denied claim for 
service connection for myasthenia gravis.  This evidence is 
certainly new, in that it was not previously of record.  The 
Board also finds the December 2008 letter from the Veteran's 
private treating physician to be material.  In this regard, 
the private physician indicated that symptoms of the 
Veteran's current myasthenia gravis, initially diagnosed in 
1980, had their onset as early as 1968, the year of his 
discharge from service.  The Board must presume the 
credibility of this evidence for the purpose of determining 
whether it constitutes new and material evidence needed to 
reopen the claim and may not assess its probative weight in 
relation or comparison to other evidence for reopening 
purposes.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992) (in determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).  As such, the Board finds that this evidence 
provides a medical opinion relating a current disorder to the 
Veteran's military service, and thus, it relates to an 
unestablished fact necessary to substantiate the claim.  
Therefore, the December 2008 letter from the private 
physician raises a reasonable possibility of substantiating 
the claim.  Accordingly, the Board finds that new and 
material evidence has been presented to reopen the Veteran's 
previously denied claim for service connection for myasthenia 
gravis.  


ORDER

New and material evidence having been received, the veteran's 
claim for service connection for myasthenia gravis is 
reopened.  To this extent only, the appeal is granted.


REMAND

Having reopened the Veteran's previously denied claim of 
entitlement to service connection for myasthenia gravis, the 
Board may proceed with adjudication of this claim only after 
ensuring compliance with VA's duties to notify and assist the 
Veteran.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2008).

VA is required to provide a medical examination when the 
record of the claim does not contain sufficient medical 
evidence for VA to adjudicate the claim.  See 38 U.S.C.A. 
§ 5103A (d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008).  

As noted above, in his December 2008 letter, the Veteran's 
private treating physician opined that it was more likely 
than not that the Veteran's symptoms of weakness, difficulty 
chewing and swallowing and ocular symptoms, which had their 
onset in 1968 were early manifestations of his current 
myasthenia gravis.  The physician appears to base his opinion 
on the history provided him by the Veteran.  However, earlier 
private treatment records dated in April and May 1981 show 
that the Veteran gave only a 6-month history of weakening jaw 
muscles and difficulty chewing and swallowing.  Moreover, a 
December 1968 VA hospital summary, while noting complaints of 
muscle pain and that the Veteran's strength increased and his 
malaise and lethargy decreased during his admission, does not 
indicate that he had any difficulty with chewing or 
swallowing or with muscle weakness.  Finally, the same 
physician who provided the medical opinion in December 2008, 
in his November 1990 initial evaluation of the Veteran, 
indicated that he developed symptoms of fatigue, bulbar 
weakness, diplopia, drooling and weakness in his neck and 
proximal muscles in the late 1970's.   

The Board may not disregard a medical opinion solely on the 
rationale that the medical opinion was based on a history 
provided by the veteran, and instead must evaluate the 
credibility and weight of the history upon which the opinion 
is predicated.  Kowalski v. Nicholson, 19 Vet. App. 171 
(2005).  The Board also notes that the Court has cautioned VA 
against seeking an additional medical opinion where favorable 
evidence in the record is unrefuted.  The Court specifically 
indicated that it would not be permissible to undertake 
further development if the purpose was to obtain evidence 
against an appellant's claim unless VA can provide a reason 
for conducting such development.  See Mariano v. Principi, 17 
Vet. App. 305, 312 (2003).

In this case, the Board finds that the evidence needs further 
development because the private physician's opinion was based 
solely on the Veteran's history and not a review of the 
claims files, and there is conflicting histories provided by 
the Veteran for treatment purposes in 1981.  VA has not 
reviewed the evidence of record or examined the veteran.  VA 
has not provided enough information about the etiology of the 
Veteran's current myasthenia gravis, whether his initial 
symptoms had their onset in service or within a year of his 
discharge from service.  Therefore, the Veteran should be 
afforded a VA examination to determine whether his myasthenia 
gravis either had its onset in service or within a year of 
his discharge from service. 

Accordingly, the case is REMANDED for the following action:

1.  VA should arrange for the Veteran to 
undergo a VA neurological examination by 
a physician with appropriate expertise to 
determine the nature, extent and etiology 
of the Veteran's myasthenia gravis.  All 
indicated studies should be performed, 
and all findings should be reported in 
detail.  The Veteran's claims files, 
including a copy of this remand, must be 
made available to and reviewed by the 
examiner.  The examination report is to 
reflect that such a review of the claims 
files was made.  In reviewing the 
Veteran's claims files, the examiner 
should identify and examine all records 
indicating the initial onset of symptoms 
associated with the Veteran's myasthenia 
gravis, to include a December 1968 VA 
hospital summary and April and May 1981 
private treatment records.  The examiner 
should then express an opinion as to 
whether it is at least as likely as not 
(at least a 50 percent probability) that 
the Veteran's myasthenia gravis had it's 
initial onset in service or within one-
year of his discharge from service.  A 
complete rationale must be given for any 
opinion expressed, and the foundation for 
all conclusions should be clearly set 
forth.  If the examiner is unable to give 
an opinion without resorting to 
speculation, the report should so state.  
The Veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on this claim.

2.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
service connection for myasthenia gravis 
on a de novo basis.  If the issue on 
appeal remains denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



____________________________________________
KATHLEEN K. GALLAGHER

Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


